Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 1 of 37 PageID #: 654



                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION


  NICOLE ROBERSON                                 CIVIL ACTION NO. 6:19-CV-00067

  VERSUS                                          JUDGE TERRY A. DOUGHTY

  IBERIA COMPREHENSIVE                            MAG. JUDGE CAROL B. WHITEHURST
  COMMUNITY HEALTH CENTER,
  INC.

                                             RULING

         Plaintiff Nicole Roberson (“Roberson”) makes two claims in this action against her former

  employer, Defendant Iberia Comprehensive Community Health Center, Inc. (“Iberia

  Comprehensive”): (1) Iberia Comprehensive terminated her because of her actual disability, manic

  bipolar disorder and schizophrenic psychosis, in violation of the Americans with Disabilities Act

  (“ADA”), 42 U.S.C. § 12101, and the Louisiana Employment Discrimination Law (“LEDL”), LA.

  REV. STAT. § 23:323; and, (2) Iberia Comprehensive interfered with and retaliated against her for

  attempting to take a protected medical leave in violation of the Family and Medical Leave Act

  (“FMLA”), 29 U.S.C. § 2601, et seq.

         Pending here is Iberia Comprehensive’s Motion for Summary Judgment [Doc. No. 25]

  seeking dismissal of Roberson’s claims. Roberson has filed an opposition [Doc. No. 27]. Iberia

  Comprehensive has filed a reply to the opposition [Doc. No. 28].

         For the following reasons, the Motion for Summary Judgment is GRANTED.
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 2 of 37 PageID #: 655



  I.     FACTS

         Iberia Comprehensive is a non-profit, federally qualified health center providing a wide

  range of healthcare services at facilities located in Acadiana. Roberson began working for Iberia

  Comprehensive in July 1997, and, as of December 2017, she was working as Iberia

  Comprehensive’s Health Information Manager. Roberson reported directly to Iberia

  Comprehensive’s CEO, Roderick Campbell (“Campbell”), and was considered a part of senior

  management. Prior to December 2017, when the events occurred that led to her separation, she

  was a good, above-average worker. [Campbell Deposition, Doc. No. 25-4, pp. 20, 41, 43, 45, 55-

  57.]

         Throughout the course of her employment, Roberson received Iberia Comprehensive’s

  Handbooks; as a manager, she was responsible for knowing and enforcing the Handbook

  provisions. [Roberson Deposition, Doc. No. 25-3, pp. 39-40]. Iberia Comprehensive’s

  Handbook contains policies prohibiting discrimination because of an employee’s disability;

  outlining Iberia Comprehensive’s duties under the ADA; providing for FMLA leaves; explaining

  the expected standards of employee conduct, including the expectation that employee act

  professionally and with respect; and providing for termination of employment for violation of

  policies. [Doc. No. 25-5].

         A.      Roberson’s Medical Issues and Leaves of Absence Before December 2017

         Prior to December 2017, Roberson took several medical leaves of absences. In 2015,

  Roberson took a two-month medical leave due to surgery. [Doc. No. 25-3, pp. 60-62]. In June

  2016, Roberson took medical leave again, but the exact dates and whether it was one extended

  leave or intermittent leave is unclear. [Id., pp. 65-67, 71, 77-79] Roberson testified it was during

  this medical leave that she was first diagnosed with Manic Bipolar Disorder. [Id., pp. 48, 50].


                                                   2
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 3 of 37 PageID #: 656



  During the summer of 2016, her husband involuntarily committed her to the hospital on two

  separate occasions pursuant to PECs (Physician Emergency Certificates) which Roberson defines

  as what is “issued when the physician feel [sic] that you're at danger to yourself or others.” [Id.,

  55-56.]

            During this leave, Iberia Comprehensive’s Human Resources Manager Tamekia

  Livingston-Willis (“Livingston-Willis”) sent Roberson a letter offering her FMLA-protected leave

  because, by that time, she had exhausted all of her accrued vacation and sick leave. Livingston-

  Willis also sent Roberson the FMLA medical certification to be completed by Roberson’s treating

  healthcare provider. [Id., pp 70,71]. Roberson did not complete or submit the FMLA paperwork;

  instead, she returned to work, providing Iberia Comprehensive with a release dated September 19,

  2016, from her general practitioner, Dr. LeBean. [Id., pp 70-76]. The release did not contain a

  diagnosis; it appeared the release was related to a physical injury or illness that involved

  Roberson’s inability to lift heavy objects. The release did not indicate Roberson was hospitalized

  for her mental condition. [Doc. No. 25-9]

            Roberson contends that, after receiving the FMLA paperwork, she spoke to Campbell, and

  he advised her that if she wanted to keep her job, she would need to return to work. [Roberson

  Declaration, Doc. No. 27-2, ¶ 21-22] As a result of Campbell’s comments, Roberson states she

  did not complete the FMLA paperwork; instead, she returned to work without taking FMLA leave.

  [Id.] Campbell denies telling her this. [Doc. No. 28-2, p.3].

            B      Events Occurring in December 2017 Leading to Roberson’s Separation

            Roberson continued working at Iberia Comprehensive through December 2017. According

  to Campbell, prior to December 2017, Roberson expressed to Campbell that she was interested in

  resigning from Iberia Comprehensive and taking a consulting job in Texas. They agreed that, if


                                                   3
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 4 of 37 PageID #: 657



  she had an opportunity in Texas and could not give Iberia Comprehensive two weeks’ notice, they

  would work it out. [Doc. No. 25-4, pp. 147-148]. Roberson denies telling Campbell she was

  interested in resigning. [Doc. No. 27-1, p. 10]. Iberia Comprehensive’s policy requests (but does

  not require) two weeks’ notice and the CEO may accept a resignation effective immediately

  without penalty to the employee. [Doc. No. 25-5].

          As of mid-December 2017, Roberson described her work as stressful and demanding, in

  part because she was assisting Campbell with an important grant application due on Wednesday,

  December 13, 2017. [Doc. No. 25-3, pp. 79, 84-85]. Roberson does not recall whether she was

  taking her medications to control her mental illness in December 2017, but she stated, “the manic,

  the condition was coming up -- coming up on me because it's a lot of things in that time I don't

  recall.” [Id., p. 80].

          1.       Thursday, December 14, 2017

          Beginning on Thursday, December 14, 2017, Roberson had several interactions with

  Director of Nursing Patrina Rogers (“Rogers”). Although Roberson has little or no memory of the

  incidents [Id., pp. 102-103], Rogers made a contemporaneous report of the incidents. [Id., p. 102;

  Doc. No. 25-11]

          Roberson contacted Rogers and asked her for a ride to Iberia Comprehensive’s St.

  Martinville location that morning; Rogers agreed. [Doc. No. 25-11]. Later that morning, Roberson

  and Rogers left the St. Martinville location, presumably to travel to Iberia Comprehensive’s

  Lafayette site; however, instead of driving to Iberia Comprehensive’s Lafayette site, Roberson

  directed Rogers to drive Roberson to various locations around Lafayette, St. Martinville, and New

  Iberia, including to her daughter’s school, to a Candlewood Suites hotel, and to her attorney’s

  office. [Id.]


                                                  4
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 5 of 37 PageID #: 658



          At her attorney’s office, Roberson’s husband appeared in the parking lot, and Rogers

  became very frightened he would become violent (stating, “I was afraid he was going to shoot

  me”). [Id.] Rogers felt as though she was in the middle of a domestic dispute between the

  Robersons and she was “going to die” when Roberson’s husband approached her car. [Id.] Rogers

  felt “something was just not right” about the situation and she “did not want to be involved” in it.

  [Id.]

          Aside from being fearful of the Robersons, Rogers also felt she was going to be “fired, that

  [her] job was on the line” because she was missing work.[Id.] Roberson repeatedly assured Rogers

  that Rogers’ direct supervisor, Dr. Ramsey, was aware of the situation and had approved of Rogers

  being away from the office. [Id.] In fact, that was not the case and, instead, Dr. Ramsey and other

  Iberia Comprehensive personnel began calling Rogers to determine her whereabouts; they were

  worried because she was missing from work. [Id.] Campbell became aware of the situation and

  felt that Roberson was violating policy by placing Rogers’ life at risk and by taking Rogers away

  from work to drive her around town without authority or permission of Rogers’ supervisor.

  [Campbell Deposition, Doc. No. 25-4, pp. 133-140]. After Roberson left, Rogers sat in her car

  and talked to HR because “I was extremely upset at this point.” [Doc. No. 25-11]. Roberson called

  her twice later that night, at about 8:30 p.m. and 10:30 p.m.; Rogers did not answer her phone.

  [Id.]

          Roberson has no recollection of the specifics of these events other than being in the car

  with Rogers, and, she states her husband later told her the places she went. [Roberson Deposition,

  Doc. No. 25-3, pp. 111-114].

                 2.      Friday, December 15, 2017

          The following morning, Rogers called Roberson to tell her she was bringing Roberson’s


                                                   5
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 6 of 37 PageID #: 659



  laptop (which Roberson had left in her vehicle) to work. Roberson stated she was not coming to

  work and that she had decided she would resign on December 31, 2017, to be a stay-at-home mom.

  [Doc. No. 25-11]. Roberson began to speak about various co-workers at Iberia Comprehensive

  “in an accusatory, expletive fashion.” [Id.] Although Roberson has no memory of what she said

  and therefore cannot deny it, Roberson indicates that she would not have said those things. [Doc.

  No. 25-3, p. 106; Doc. No. 27-1, p. 14].

          Later that same day, beginning at 4:47 p.m., Roberson sent several text messages to

  Campbell; Roberson has no memory of sending these text messages. [Id, p. 15]. Roberson’s first

  text message to Campbell asked him to call her; Campbell responded by stating “in the woods

  hunting this weekend. Take care.” [Doc. No. 25-12]

          In her second text message, Roberson wrote:

                  . . . I want to talk to you about my resignation. Be safe I love you
                  and thanks for all your support. . . . Thanks to Human Resources she
                  violated Hippa but because she is beautiful no one knows all the dirt
                  and all the confidential information. I tried to tell you but warn you
                  but you could not see past her attractiveness. I am so disappointed
                  in you. I took you like my brother. You were my hero. I thought you
                  only so the best in me when everyone else around me saw the worst.
                  The proof was in the pudding but I believed in you. Because of who
                  you were when I first met you. You and Melissa betrayed me and
                  always cost me my life and Hailey’a (sic) life.

  [Doc. No. 25-12] (emphasis added); see also [Doc. No. 25-3, pp 89-90, 93]. Iberia Comprehensive

  states that this text message establishes Roberson was resigning her employment, which was not

  unexpected because she had previously spoken to Campbell about resigning. In this text message

  she also accused HR Manager Livingston-Willis of violating HIPAA; stated she was

  “disappointed” in Campbell; and accused Campbell of “betray[ing]” her and almost costing her

  life and her daughter’s life.

          Campbell responded to this text message by stating:

                                                    6
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 7 of 37 PageID #: 660



                   Not sure what you are talking about and under the circumstances
                   you will need to contact me only during working hours and please
                   put your wishes in writing. I pray that whatever is weighing on you
                   is lifted and you have a great life. Please contact HR on Monday
                   evening or upon your return. Thank you.

  [Doc. No. 25-12]. Iberia Comprehensive asserts that it was clear from Campbell’s response that

  he did not want to receive any further texts from Roberson, and, he expected her to go through

  Human Resources if she had any issues.

            Roberson did not contact Human Resources as instructed. [Doc. No. 25-3, p. 158]. Instead,

  she continued to text Campbell. In one text she referred to Campbell as a “hoe;” accused him of

  “F***ing” various employees and “lusting” over the HR Manager; referred to the HR Manager as

  a “dirty bitch” and herself as a “Brilliant Bitch with a saving grace;” accused Campbell of “sleeping

  with” the Board President of Iberia Comprehensive, whom she also called a “side hoe;” and

  referred to another former coworker as “the biggest slut.” She also stated, “Change your life and

  ask for forgiveness because the end is near.” [Doc. No. 25-3, p. 94-97, Doc. No. 25-4, pp. 104-

  109; Doc. No. 25-12].

            Campbell testified the allegations of sexual relationships were untrue and that he found the

  text “very hurtful” and “very disrespectful.” [Doc. No. 25-4, pp. 105-106, 108, 141, 150].

  Roberson admits her language in this text message was in violation of Iberia Comprehensive’s

  conduct policy and not professional behavior expected of a senior manager. [Doc. No. 25-3, pp.

  95-97].

            Again, Roberson does not recall the circumstances surrounding sending this or any other

  text message during this time period and has no memory of sending these text messages. [Doc.

  No. 25-3, pp. 81-84, 99]

            After receiving this text message, Campbell blocked Roberson’s number because he


                                                     7
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 8 of 37 PageID #: 661



  thought she was misusing the company’s equipment and violating policy, he did not want it to

  continue, and he found the text messages “very hurtful” and “very disrespectful.” [Doc. No. 25-4,

  pp. 141, 150] As the CEO, Campbell did not think that employees should send him text messages

  of that nature just as he wouldn’t send that type of text message to employees. [Id. p. 151].

                 3.      Saturday, December 16, 2017

         Roberson attempted to send another text message to Campbell on Saturday, December 16,

  2017, at 4:23 p.m., stating she would be taking medical leave starting the following day. [Roberson

  Deposition, Doc. No. 25-3, p. 98, Doc. No. 25-12]. The text message does not show that it was

  delivered to Campbell, and Roberson received no confirmation and does not know whether he

  received it, although she states that since he received her texts the previous day, she “assumes” he

  received this one. [Roberson Deposition, Doc. No. 25-3, p. 98.; Doc. No. 27, p. 23]. However, in

  her Statement of Contested Material Facts Presenting a Genuine Issue, Roberson does not contest

  Iberia Comprehensive’s contention that Campbell never received the text message because he had

  already blocked Roberson’s number from his phone, and that the first time Campbell saw the text

  was when it was produced by Roberson in this litigation. [Doc. No. 27-1, p. 19]. Roberson also

  does not dispute that, even if Campbell had seen this text, he would not have approved her leave

  because she had been terminated for her conduct. [Id.; Doc. No. 25-4, pp. 126-127]

         Roberson also called Rogers on the evening of December 16, 2017, stating the purpose of

  the call was to obtain Human Resources Manager Livingston-Willis’ telephone number. [Doc. No.

  25-11]. During this call, Roberson was “screaming” and using “expletive[s],” stating Livingston-

  Willis was the “reason her child wants to kill herself,” and making threats to physically “beat”

  Livingston-Willis. [Id.]    During this call, Roberson repeatedly threatened to kill herself,

  articulating with detail her plan for her daughter after her death. [Id.] Roberson does not contest


                                                   8
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 9 of 37 PageID #: 662



  this. [Doc. No. 27-1, p. 20].

                    4.       Sunday, December 17, 2017

           At some point on either Saturday, December 16, 2017, or Sunday, December 17, 2017,

  while at the Candlewood Suites, Roberson reported there was an “active shooter” at the hotel.

  [Roberson Deposition, Doc. No. 25-3, pp. 114, 118]. Thereafter, Roberson was transported to and

  treated at Our Lady of Lourdes Emergency Room, where she was caustic to the physicians and

  staff, i.e., screaming, cursing, and making physical threats of violence. [Id., pp. 115-116] Roberson

  states she believes that that would have been her behavior, but she does not remember what

  happened. [Id.; Doc. No. 27-1, p. 21]. Roberson was released from Our Lady of Lourdes that

  night and returned home. [Roberson Deposition, Doc. No. 25-3, pp. 118-119].

                    5.       Monday, December 18, 2017

           Monday morning, Roberson called Iberia Comprehensive’s Pharmacy Director, Reginald

  Boutte (“Boutte”), purportedly to warn him of an impending investigation. Roberson does not

  recall this conversation. [Id., pp. 120-122]. During that call, Roberson told Boutte that Campbell

  was having inappropriate sexual relationships with various employees and the Board President;

  she referred to Campbell as a “hoe;” she used profanity concerning Campbell; she stated Campbell

  would be terminated and she would become the new CEO; and, she encouraged Boutte to leave

  the facility and to go work for another healthcare facility in Houston. [Doc. No. 25-14].1

           Later that day, Roberson was transported to Lafayette General Hospital by ambulance and

  was involuntarily committed and transferred to Vermilion Hospital. [Roberson Deposition, Doc.




  1 Although this statement in not in admissible form, the Court may consider it if the statement could be reduced to
  admissible evidence at trial or reduced to admissible form. Lee v. Offshore Logistical and Transport, LLC, 859 Fed.
  3d 353 (5th Cir. 2017). Here, Boutte could be called as a witness at trial; additionally Roberson cannot contest the
  statement.

                                                           9
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 10 of 37 PageID #: 663



  No. 25-3, pp. 119, 121]

         C.      Roberson’s Resignation/Termination

         Campbell understood and considered Roberson’s December 15th text messages as

  indicating her intent to resign [Campbell Deposition, Doc. No. 25-4, pp. 35, 98, 120-122].

  Campbell sent Roberson a letter dated December 19, 2017, accepting her resignation. [Doc. No.

  25-15]. Roberson did not immediately receive the letter because, unbeknownst to Campbell, she

  was hospitalized. [Doc. No. 25-4, p. 120]. Roberson responded by letter dated December 29, 2017,

  which she describes as an attempt to “undo” her resignation and be placed on medical leave. [Doc.

  No. 27-1, p. 23]. She stated in this letter that she had an “inpatient stay” from December 19 through

  December 25, 2017, and that she intended to take medical leave from December 25, 2017, through

  January 15, 2018, [Doc. No. 25-16; Doc. No. 27-1, p. 23].

         Campbell sent a written response to the letter, indicating that he understood her text

  message as a resignation, he allowed her to resign out of courtesy, but if she withdrew her

  resignation, she would be involuntarily terminated for violation of company policy, including

  making threats against coworkers, insubordination, abusive behavior, breaking the chain of

  command, and using vulgar and obscene language. [Doc. No. 25-17; Campbell Deposition, Doc.

  No. 25-4, pp. 124-125].

         Roberson understood that she was being allowed to resign in lieu of termination due to her

  long tenure at Iberia Comprehensive. [Roberson Deposition, Doc. No. 25-3, p. 136].

         Both Roberson and Campbell brought the issue of Roberson’s termination to Iberia

  Comprehensive’s Board of Directors, which, in turn, had the issue investigated. [Roberson

  Deposition, Doc. No. 25-3, pp. 136-137; Campbell Deposition, Doc. No. 25-4, pp. 145-146].

  Following the investigation, the Board of Directors decided not to reinstate Roberson. [Campbell


                                                   10
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 11 of 37 PageID #: 664



  Deposition, Doc. No. 25-4, 146].

         Roberson filed an EEOC charge, and this lawsuit followed.

         Iberia Comprehensive contends it is entitled to judgment as a matter of law dismissing

  Roberson’s disability discrimination claim because it is undisputed that Roberson’s unprofessional

  and disruptive conduct, including threats made against Iberia Comprehensive’s Human Resources

  Manager and the use of profanity directed to Campbell, violated Iberia Comprehensive’s policies

  and was not the type of professional conduct befitting her position in senior management. Thus,

  Iberia Comprehensive decided to accept Roberson’s resignation, or, alternatively, to terminate

  Roberson. Iberia Comprehensive asserts its termination of Roberson was not discriminatory under

  the ADA or the LEDL because, as Roberson readily admits, any employee demonstrating this type

  of conduct would be similarly terminated.

         Iberia Comprehensive further contends that Roberson did not request FMLA medical leave

  in December 2017. However, even if she had requested protected medical leave, Iberia

  Comprehensive states it would have taken the same action in terminating her based on her violation

  of conduct rules. Iberia Comprehensive asserts Roberson’s termination was due to legitimate,

  nondiscriminatory and nonretaliatory reasons, and was not motivated to deprive, interfere with, or

  retaliate because of Roberson’s protected FMLA leave.

         Roberson responds that Iberia Comprehensive violated the ADA by terminating Roberson,

  when her behavior was caused by her mental disability. She further responds that Iberia

  Comprehensive interfered with her FMLA rights in September 2016 and again in December 2017,

  and then retaliated against her for seeking to exercise her FMLA rights, by terminating her

  employment.

         The motion is fully briefed, and the Court is prepared to rule.


                                                  11
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 12 of 37 PageID #: 665



  II.     LAW AND ANALYSIS

          A.   Standard of Review

          Under Federal Rule of Civil Procedure 56(a), A[a] party may move for summary judgment,

  identifying each claim or defense--or the part of each claim or defense--on which summary

  judgment is sought. The court shall grant summary judgment if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.@

  The moving party bears the initial burden of informing the court of the basis for its motion by

  identifying portions of the record which highlight the absence of genuine issues of material fact.

  Topalian v. Ehrmann, 954 F.2d 1125, 1132 (5th Cir. 1992); see also Fed. R. Civ. P. 56(c)(1) (AA

  party asserting that a fact cannot be . . . disputed must support the assertion by . . . citing to

  particular parts of materials in the record . . . ). A fact is Amaterial@ if proof of its existence or

  nonexistence would affect the outcome of the lawsuit under applicable law in the case. Anderson

  v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if

  the evidence is such that a reasonable fact finder could render a verdict for the nonmoving party.

  Id.

          If the moving party can meet the initial burden, the burden then shifts to the nonmoving

  party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

  Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). In evaluating the evidence tendered by the parties, the

  Court must accept the evidence of the nonmovant as credible and draw all justifiable inferences in

  its favor. Anderson, 477 U.S. at 255. However, “a party cannot defeat summary judgment with

  conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.” Turner v.

  Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing Anderson, 477 U.S. at

  248.)


                                                   12
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 13 of 37 PageID #: 666



         B.     Disability Discrimination Claim

         Roberson alleges her termination violates the ADA and the LEDL. “The ADA is a federal

  anti-discrimination statute designed to remove barriers which prevent qualified individuals with

  disabilities from enjoying the same employment opportunities that are available to persons without

  disabilities.” Taylor v. Principal Fin. Group, Inc., 93 F.3d 155, 161 (5th Cir. 1996). Pursuant to

  the ADA, “[n]o covered entity shall discriminate against a qualified individual with a disability

  because of the disability of such individual in regard to job application procedures, the hiring,

  advancement, or discharge of employees, employee compensation, job training, and other terms,

  conditions, and privileges of employment.” 42 U.S.C. § 12112(a).

         Louisiana's version of the ADA, the LEDL, provides that an employer cannot “[d]ischarge

  or otherwise discriminate against an otherwise qualified disabled person with respect to

  compensation or the terms, conditions, or privileges of employment on the basis of a disability

  when it is unrelated to the individual's ability to perform the duties of a particular job or position.”

  LA. REV. STAT. § 23:323(B)(2). Both the ADA and LEDL employ similar language, and the

  United States Court of Appeals for the Fifth Circuit has held that when interpreting Louisiana's

  anti-discrimination laws, it looks to federal employment discrimination jurisprudence. Baker v.

  FedEx Ground Package Sys., Inc., 278 Fed. Appx. 322, 328 (5th Cir. 2008).

         In a termination action under the ADA, the employee may either present direct evidence

  that she was discriminated against because of her disability, or, alternatively, proceed under the

  burden-shifting analysis first articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792

  (1973), a Title VII case. See Benson v. Tyson Foods, Inc., 2016 WL3617803 at*6 (E.D. Tex. July

  6, 2016) (citing EEOC v. LHC Group, Inc., 773 F.3d 688, 694 (5th Cir. 2014); see also EEOC v.

  Chevon Phillips Chem. Co., LP, 570 F.3d 606, 615 (5th Cir. 2009)).


                                                    13
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 14 of 37 PageID #: 667



           Direct evidence “is evidence that if believed, proves the facts of discriminatory animus

  without inference or presumption.” Rachid v. Jack in the Box, Inc., 376 F.3d 305, 310 n.6 (5th Cir.

  2004).

           Absent direct evidence of discrimination, a plaintiff must make a prima facie case of

  discrimination by showing she (1) has a disability, was regarded as disabled, or has a record of a

  disability; (2) was qualified for the job; and (3) was subjected to an adverse employment decision

  on account of her disability. Cannon v. Jacobs Field Services North America, Inc., 813 F. 3d 586,

  590 (5th Cir. 2016) (citing LHC Grp., 773 F.3d at 697). “If [s]he makes that showing, a

  presumption of discrimination arises, and the employer must ‘articulate a legitimate non-

  discriminatory reason for the adverse employment action.’” Id. at 590 (quoting Chevron Phillips,

  570 F.3d at 615). “The burden then shifts to the plaintiff to produce evidence from which a jury

  could conclude that the employer’s articulated reason is pretextual.” Id. (citing Chevron Phillips,

  570 F3d. at 615.)

           To establish her claim of disability discrimination, Roberson must prove her mental illness

  was a “motivating factor” in her termination. See Maples v. University of Texas Medical Branch

  at Galveston, 524 Fed. App’x. 93, 95 (5th Cir. 2013) (“Under the ADA, ‘discrimination need not

  be the sole reason for the adverse employment decision, [but] must actually play a role in the

  employer’s decision-making process and have a determinative influence on the outcome.’); see

  also Soledad v. U.S. Dep't of Treasury, 304 F.3d 500, 503 (5th Cir. 2002) (quoting Ahrens v. Perot

  Sys. Corp., 205 F.3d 831, 835 (5th Cir. 2000)).

                  1.      Prima facie case

           There is no direct evidence of disability discrimination in this case, so the McDonnell

  Douglas burden-shifting analysis applies. Here, for the purposes of summary judgment, Iberia


                                                    14
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 15 of 37 PageID #: 668



  Comprehensive does not dispute that Roberson had an actual disability, manic bipolar disorder

  and schizophrenic psychosis, or that Iberia Comprehensive had knowledge of Roberson’s

  disability. Likewise, Iberia Comprehensive does not dispute that Roberson was “qualified” for and

  performing in the job of Health Information Manager at least until December 2017. Further, it is

  undisputed that Roberson suffered an adverse employment action--she was terminated. The issue

  then becomes whether the third prong has been satisfied, i.e, has Roberson established a prima

  facie case by showing that she was subjected to an adverse employment decision on account of

  her disability.

          Iberia Comprehensive argues that the evidence demonstrates that Roberson resigned and/or

  was terminated because of her threatening, profane, and unprofessional conduct. Roberson

  responds that she did not resign, and, that her behavior, which admittedly violated company

  policies, was caused by her disability.

          The Court finds that, even viewing the evidence in the light most favorable to Roberson,

  she has not met her burden of showing she was subjected to an adverse employment decision on

  account of her disability. First, she has failed to raise a genuine issue of material fact for trial

  that her termination was not the result of her resignation statements to Campbell. Roberson

  disputes Campbell’s testimony that she told him that she was interested in resigning from Iberia

  Comprehensive and taking a consulting job in Texas, and she claims she would not have told

  Rogers she was resigning on December 31, 2017, to be a stay-at-home mom. However, she

  nevertheless does not dispute that she sent the resignation text to Campbell, that he construed it

  to be her resignation, and that he accepted her resignation. She implicitly acknowledges that she

  did resign by stating that she sent a letter seeking to “undo” her resignation. [Doc. No. 27-1, p.

  23].


                                                    15
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 16 of 37 PageID #: 669



         Secondly, she has not shown that her termination did not come about because of her

  threatening, profane, and unprofessional conduct. She does not dispute that she engaged in the

  behavior outlined above; she merely asserts her behavior was caused by her disability. Although

  her burden of proof in establishing a prima facie case is minimal, the Court finds that she has not

  met that threshold. For these reasons, Iberia Comprehensive is entitled to summary judgment on

  Roberson’s ADA and LEDL claims.

         However, assuming arguendo that Roberson has established a prima facie case of

  discrimination based on disability, the Court will next consider whether Iberia Comprehensive

  has articulated “a legitimate non-discriminatory reason for the adverse employment action.”

                 2.      Legitimate non-discriminatory reasons for termination

         Iberia Comprehensive argues that it has clearly articulated its legitimate, non-

  discriminatory reason for its decision to accept Roberson’s resignation, or, alternatively, to

  terminate Roberson for her conduct. First, it is uncontested that Campbell, Roberson’s direct

  supervisor and the decision maker in this case, considered Roberson’s text message as her intent

  to resign her employment. However, even if she had not resigned, Iberia Comprehensive

  submits it would have terminated Roberson because of her abusive and threatening language, her

  inappropriate and offensive text messages, and her actions involving Rogers—all of which

  violated Iberia Comprehensive’s conduct and discipline policies.

         Iberia Comprehensive submits that even Roberson concedes that her conduct between

  December 14 and 18, 2017 was unacceptable—she admits that her offensive and inappropriate

  language in the text messages, threats made against Iberia Comprehensive’s Human Resources

  Manager and her other behavior violated the policies and expectations of Iberia Comprehensive.




                                                   16
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 17 of 37 PageID #: 670



         Iberia Comprehensive further asserts that Roberson’s attempts to excuse her conduct by

  arguing that it was caused by her mental illness are of no avail because the ADA and the LEDL

  do not protect abusive, offensive conduct from termination. Iberia Comprehensive argues that

  courts presented with this issue have uniformly held that an employer does not violate the ADA

  or otherwise discriminate against an employee by terminating an employee who violates the

  employer’s conduct rules, even if the violation is caused by a mental disability.

         As an example, Iberia Comprehensive points to the Fifth Circuit case of Hamilton v.

  Southwestern Bell Telephone Co., 136 F.3d 1047 (5th Cir. 1998). In Hamilton, the Plaintiff-

  employee was suffering from depression and Post Traumatic Stress Disorder (“PTSD”) when he

  was fired after a heated, profanity-ridden encounter with a coworker. In granting summary

  judgment in favor of the employer, the Court held that, assuming Plaintiff’s mental impairment

  was a disability, he was not terminated because of the disability, but rather because he violated a

  workplace policy, i.e., the “abusive harangue” to a coworker in which he yelled and called the co-

  worker a “f---ing bitch!” Plaintiff argued the incident was caused by his PTSD, but the Fifth Circuit

  rejected that argument, holding, “the ADA does not insulate emotional or violent outbursts blamed

  on an impairment. An employee who is fired because of outbursts at work directed at fellow

  employees has no ADA claim.” Id., at 1052. Further, the Court noted: “The cause of [Plaintiff’s]

  discharge was not discrimination based on PTSD but was rather his failure to recognize the

  acceptable limits of behavior in a workplace environment. The nature of the incident, shown by

  the record, presents a clear case in which [Plaintiff] was fired for his misconduct in the workplace.

  . . . Plaintiff cannot hide behind the ADA and avoid accountability for his actions.” Id. See also,

  Seaman v. CSPH, Inc., 179 F.3d 297 (5th Cir. 1999) (affirming summary judgment on employee’s

  ADA claim holding employee who was allegedly bipolar was terminated for insubordination to


                                                   17
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 18 of 37 PageID #: 671



  his supervisor and stating Plaintiff “cannot use the ADA as an aegis and thus avoid accountability

  for his own actions.”)

         Iberia Comprehensive additionally argues that the District Courts within the Fifth Circuit

  have likewise followed Hamilton’s holding. See Leal v. Sinclair Broadcasting Group, No. A-16-

  CV-679, 2018 WL 6172526, at *9 (W.D. Tex. Nov. 26, 2018) (granting summary judgment on

  ADA claim and finding Plaintiff was not a “qualified individual” because he made threatening

  statements, even when Plaintiff claimed those statements were caused by his nervous breakdown);

  Johnson v. Parkwood Behavioral Health System, No. 2:11CV212-SA-SAA, 2013 WL 1827585,

  at *4 (N.D. Miss. April 30, 2013) (affirming summary judgment on an ADA claim brought by

  bipolar employee holding, “The ADA does not prohibit adverse action due to a consequence of a

  disability. . . The ADA does not insulate an employee from adverse action taken by an employer

  because of misconduct in the workplace, even if his improper behavior is arguably attributable to

  an impairment.”); Necaise v. Grand Casinos of Miss., Inc.—Biloxi, No1:04CV126, 2006 WL

  3469604, at *2 (S.D. Miss. Nov. 30, 2006) (dismissing employee’s ADA claim on summary

  judgment).

         Further, Louisiana courts have adopted Hamilton in the context of claims under the LEDL.

  See Lindsey v. Foti, 2011-0426, p. 8 (La. App. 1 Cir. 11/9/11); 81 So.3d 41, 46 (affirming summary

  judgment and holding employee with PTSD who was terminated for using profanity and making

  a threatening statement regarding a co-worker could not maintain a state law disability

  discrimination claim). In Lindsay, the Court stated:

                 Although [Plaintiff] argues that his conduct was caused by his disability and
                 therefore the adverse employment action was taken because of his
                 disability, the LEDL does not provide protection for [Plaintiff’s]
                 unacceptable and threatening conduct. The first circuit has adopted the
                 position that our antidiscrimination law does not insulate an employee’s
                 emotional outbursts at work blamed on an impairment. . . . After a thorough

                                                  18
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 19 of 37 PageID #: 672



                 de novo review of the record, we conclude that the basis of [Plaintiff’s]
                 discharge was not discrimination based on his PTSD, but was rather his
                 inappropriate and hostile behavior in a workplace environment. . . .
                 Louisiana’s antidiscrimination law is not a job insurance policy, but rather
                 a legislative scheme for correcting illegitimate inequities faced by the
                 disabled. An employer must be permitted to terminate its employee on
                 account of egregious misconduct, irrespective of whether the employee is
                 disabled. The act cannot be interpreted to require an employer to accept
                 egregious behavior by a disabled employee when that same behavior,
                 exhibited by a nondisabled employee would require termination. Thus,
                 firing an employee for conduct caused by his disability is not the equivalent
                 of firing the employee for the disability.

         Id.

         Additionally, “[a] survey of federal case law supports [the] argument that a disabled person

  can be lawfully terminated for disability related misconduct—so long as the employer’s

  explanation is not a pretext for discrimination.” Walton v. Spherion Staffing, LLC, 152 F.Supp.3d

  403 (E.D. Pa. 2015) (citing supporting cases from the First, Third, Fourth, Eighth, Ninth and Tenth

  Circuits); see also, Darcangelo v. Verizon Md., Inc., 189 Fed. Appx. 217, 219 (4th Cir. 2006) (“ .

  . . the ADA does not require [defendant’s] to subject its employees to [plaintiff’s] abusive behavior,

  which, not surprisingly, created considerable anxiety within her work environment, even if that

  behavior was related to her bipolar disorder.”); Valentine v. Standard & Poor’s, 50 F.Supp.2d

  262, 289 (S.D.N.Y. 1999) (holding “whether [Plaintiff’s] misconduct was a manifestation of his

  disability [bipolar disorder] is immaterial because the ADA does not immunize disabled employees

  from discipline or discharge for incidents of misconduct in the workplace.”); Husowitz v. Runyon,

  942 F.Supp. 822, 834 (E.D.N.Y. 1996) (judgment for employer based on evidence that Plaintiff,

  diagnosed with bipolar affective disorder, was uncooperative, disruptive, and “engaged in

  threatening conduct with his co-workers”).

         Iberia Comprehensive argues that the EEOC also makes it clear that an employer may

  discipline an employee who, because of a disability, violated a conduct rule. The EEOC has

                                                   19
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 20 of 37 PageID #: 673



  included this in its guidance. See 2008 Enforcement Guidance, The Americans With Disabilities

  Act: Applying Performance and Conduct Standards to Employees with Disabilities, at Example 9;

  Enforcement Guidance: Reasonable Accommodation and Undue Hardship Under the Americans

  with Disabilities Act, 2002 WL 31994335, at * 25 (October 17, 2002); Enforcement Guidance on

  the Americans with Disabilities Act and Psychiatric Disabilities, 1197 WL 34622315, at * 14, 16

  (March 25, 1997).

          Roberson responds that the central issue here is whether Iberia Comprehensive violated

  the ADA and the LEDL by terminating Roberson, who admittedly violated company policies,

  when the violation was caused by her mental disability. She contends that the cases cited by Iberia

  Comprehensive predicate their holdings on violence (or threats of violence) directed at fellow

  employees within a workplace. See, e.g., Hamilton, 136 F.3d at 1052 (employee used expletives

  in a face-to-face encounter with a coworker); Darcangelo v. Verizon Maryland, Inc., 189 F. App’x

  217, 218 (4th Cir. 2006) (employee engaged in “threatening, abusive, and harassing behavior

  toward her co-workers and supervisors in the course of performing her duties”); Sullivan v. River

  Valley Sch. Dist., 197 F.3d 804 (6th Cir. 1999), cert. denied, 530 U.S. 1262 (2000) (employee

  threatened school board members at a meeting); Palmer v. Circuit Court of Cook Cty., Ill., 117

  F.3d 351 (7th Cir. 1997), cert. denied, 522 U.S. 1096 (1998) (employee threatened coworker with

  violence and threatened to kill supervisor).

         Roberson argues that her text messages do not involve or mention violence, do not include

  threats of violence, and were not directed at a fellow employee while at a workplace. According

  to Roberson, the text messages were sent while both Roberson and Campbell were off, and the

  messages were not a face-to-face conversation. Finally, she argues that no one other than Campbell

  and Roberson had access to the messages, and the messages did not rise to the level of posing a


                                                  20
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 21 of 37 PageID #: 674



  direct threat to the health or safety of others.

          Considering all of these factors, Roberson asserts that her text messages do not fall within

  the general rule that “[a]n employee who is fired because of outbursts at work directed at fellow

  employees has no ADA claim.” Hamilton, 136 F.3d at 1052. Roberson state her messages were

  not in all capital letters, which is commonly identified as yelling.   Roberson further states she

  simply sent messages to Campbell addressing her concerns of a HIPAA violation and her

  disappointment in Campbell. While Roberson used profanity within her text messages, she did not

  refer to Campbell in any way other than possibly being a “hoe.”

          Roberson additionally argues that another difference between Hamilton is that Roberson

  never physically touched anyone employed at Iberia Comprehensive. Further, a key distinction

  between Roberson and the plaintiff in Leal v. Sinclair Broadcasting Group is that the plaintiff in

  Leal wrote threatening messages on social media regarding his coworkers and managers. No. A-

  16-CV-679,2018 WL 6172526, at *3 (W.D. Tex. Nov. 26, 2018) These messages included actual

  threats and were made public; the messages were not limited to two Defendant-employees. The

  court found Defendant’s reason for terminating Leal legitimate, as his threatening posts and attacks

  on the station on social media violated Defendant’s policies. Id.at 8. As for Roberson, the text

  message exchange between her and Campbell was confidential and was not shared publicly. Also,

  Roberson’s text messages did not include actual threats.

          Roberson further asserts that a distinction between Necaise v. Grand Casinos of Miss.,

  Inc.—Biloxi, supra, and her case is the plaintiff was terminated for insubordination in the

  workplace after being warned multiple times of wrongdoings. No 1:04CV126, 2006 WL 3469604,

  at *3 (S.D. Miss. Nov. 30, 2006) This is distinct from Roberson, as she was never reprimanded for

  any form of insubordination until Campbell found the December 15, 2017 texts to be a form of


                                                     21
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 22 of 37 PageID #: 675



  insubordination, “very hurtful” and “very disrespectful.”

          Roberson contends her text messages were not a violent outburst, did not take place at the

  workplace, and were not a threat of violence. The text messages were exchanged between two

  senior managers, one of whom simply thought the messages were “very hurtful” based on the

  allegations made within the messages. These key differences, according to Roberson, show that

  she was qualified for her position with Defendant after December 19, 2017.

          Roberson concludes that the question is whether the facts, read in the light most favorable

  to her, support the conclusion that she was fired because of her disability. She contends she did

  not actually threaten anyone. She contends further, that even if this Court determines she made

  actual threats in the text messages or that Roberson was a genuine threat to anyone at Iberia

  Comprehensive, which Roberson contends she was not, then upon her potential return to work

  date, the threat would have passed. She contends she pursued treatment to control her mental illness

  immediately after the text messages were sent. She states that Campbell’s reliance on Roberson’s

  text messages as a reason for termination is at least partially motivated by his concerns of

  Roberson’s disability. Having dealt with and experienced Roberson’s disability in 2015 and 2016,

  Campbell was aware that once Roberson sought help in December of 2017 for her disability, she

  would be able to return to work and termination was not necessary.

          The Court finds that Iberia Comprehensive has articulated legitimate, non-discriminatory

  reasons for Roberson’s termination. First of all, Iberia Comprehensive was justified in believing

  Roberson had submitted her resignation. She admittedly sent a text message clearly stating her

  intent to resign.

          However, assuming arguendo, that Iberia Comprehensive was not justified in believing

  Roberson had resigned, the Court additionally finds that, contrary to Roberson’s arguments, her


                                                  22
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 23 of 37 PageID #: 676



  actions constitute the type of unacceptable and threatening conduct which may serve as legitimate,

  non-discriminatory reasons for termination, as long as they are not pretextual.

         Although all of Roberson’s interactions with Rogers are disturbing, the telephone call on

  December 16, 2017, can certainly be deemed as unacceptable and as threatening violence toward

  fellow employees. Roberson was “screaming” and using “expletive[s]” stating Human Resources

  Manager Livingston-Willis was the “reason her child wants to kill herself,” and making threats to

  physically hurt Livingston-Willis. [Doc. No. 25-11]. Roberson stated she wanted to “beat”

  Livingston-Willis. During this call, Roberson repeatedly threatened to kill herself, articulating with

  detail her plan for her daughter after her death.

         Roberson’s string of emails to Campbell at his hunting camp were also profane and

  threatening, particularly the email sent Friday, December 15, 2015, in which she referred to

  Campbell as a “hoe;” accused him of “F***ing” various employees and “lusting” over the HR

  Manager; referred to the HR Manager as a “dirty bitch” and herself as a “Brilliant Bitch with a

  saving grace;” accused Campbell of “sleeping with” the Board President of Iberia Comprehensive,

  whom she also called a “side hoe;” and referred to another former coworker as “the biggest slut.

  In that email, Roberson also threatened Campbell: “Change your life and ask for forgiveness

  because the end is near.”

         While at the Candlewood Suites, Roberson reported the existence of an “active shooter”

  when no such person existed. Thereafter, Roberson was transported to and treated at Our Lady of

  Lourdes Emergency Room, where she was caustic to the physicians and staff, i.e., screaming,

  cursing, and making physical threats of violence.

         Therefore, contrary to Roberson’s representations, she did threaten violence, and her

  threats were made against fellow employees, both in and out of the workplace.


                                                      23
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 24 of 37 PageID #: 677



         The Court concludes that Iberia Comprehensive has articulated legitimate, non-

  discriminatory reasons for Roberson’s termination. The Court will next determinate whether

  Roberson has carried her burden of proving pretext.

                 3.     Pretext

         In order to create a genuine issue of fact on the issue of pretext, Roberson must either

  produce evidence establishing Iberia Comprehensive’s stated reasons for its actions are unworthy

  of credence or false, or, evidence of disparate treatment. Roberson has not argued or introduced

  any evidence of disparate treatment; however, she argues that Iberia Comprehensive’s articulated

  legitimate, nondiscriminatory reasons were false.

         Roberson attempts to establish pretext by stating, “Upon information and belief,

  Defendant’s reasons for discharge are known to be false.” [Doc. No. 27, p. 19] However, her

  argument, based on “information and belief,” falls short of the requirement that Roberson produce

  actual evidence that Iberia Comprehensive’s reasons for its decisions were false. Instead of

  producing such evidence, Roberson merely argues her conduct was not so egregious to warrant

  termination.

         Roberson argues that there is no pre-discharge evidence to support the stated reason for

  discharge. She apparently is arguing that she had never been reprimanded for violating company

  policies prior to December 2017. However, the events of December 2017 which occurred prior to

  her termination are ample “pre-discharge” evidence.

         Roberson further argues that most of her actions occurred on a weekend and therefore

  Campbell should have ignored them, as he had done previously. She additionally argues that the

  idea that she was insubordinate is “nonsensical,” because there is no evidence that she disobeyed

  any directives on a weekend when she was not working. This argument ignores the fact that


                                                 24
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 25 of 37 PageID #: 678



  Campbell directed her to call HR on Monday, and, when she ignored this directive, he eventually

  had to block her string of abusive texts. Even though this occurred on a weekend, it nevertheless

  demonstrated insubordination.

         Roberson further argues that reliance on Rogers’s account is “illogical” because Rogers

  returned her lap top the next day, which shows she was actually not afraid for her life, and,

  additionally, some of Rogers’ statements are disputed by Roberson’s husband.           However, a

  reading of Rogers’ statement in full supports the conclusion that she had ample reason to fear for

  her life. Roberson has offered no reason why Rogers would lie about her conduct.

         Roberson does not fare any better under the mixed motive theory, that is, by arguing

  Defendant's legitimate, non-discriminatory reason, while true, is only one of the reasons for its

  decision, and another “motivating factor” was her disability. Aside from her subjective belief that

  she should not have been terminated, which is insufficient to establish discrimination, see Hervey

  v. Miss. Dept. of Educ., 404 Fed. Appx. 865, 870 (5th Cir. 2010) (“[S]ubjective beliefs of

  discrimination cannot be the basis for judicial relief.”), Roberson has not introduced any evidence

  that her disability was a factor, much less a “motivating factor” in the decisions made by Iberia

  Comprehensive.

         The only argument Roberson seemingly makes to this point is that Campbell knew of her

  disability for at least two years before her resignation/termination. However, that fact alone, even

  if true, does not establish that it was a “motivating factor” to his decision to terminate her.

  Roberson has not submitted any evidence to suggest that Campbell had a discriminatory motive.

  For instance, Roberson does not allege any facts that would suggest that Campbell made any

  disparaging comments about Roberson’s mental disability. Quite the opposite, a fair reading of

  Roberson’s declaration and the declaration of her husband, Robert Roberson, demonstrate that


                                                  25
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 26 of 37 PageID #: 679



  Campbell was accommodating and helpful to Roberson. For instance, Campbell offered to write

  and wrote a referral for Roberson to see a psychiatric nurse practitioner, Lecy Broussard. [Doc.

  No. 27-1, p. 9, ¶ 27; Doc. No. 27-2, p. 2, ¶ 16; Doc. No. 27-3, p. 2, ¶¶ 18-19.]

            Further, Robert Roberson attested Campbell stated Roberson could take “as much time as

  needed despite the fact that she no longer had any sick leave time available” [Doc. No. 27-3, p. 1,

  ¶ 5]; agreed to reduce Roberson’s workload [Doc. No. 27-3, p. 2, ¶ 18]; referred to Roberson as a

  “professional woman” and agreed to assist Roberson with medical leave [Rec. Doc. 27-3, p. 3, ¶¶

  20-21.]

            There is nothing to suggest Campbell was motivated by animus based on Roberson’s

  disability. The mere fact that he could not continue to tolerate or condone her conduct does not

  establish that Roberson’s disability was a “motivating factor.”

            The Court finds that Roberson has not carried her burden of proving pretext. Even taking

  all facts in the light most favorable to Roberson, her ADA claim must fail because the

  overwhelming evidence indicates she was separated from Iberia Comprehensive due to her

  resignation and/or her conduct and violation of conduct policies. Further, Roberson has no

  evidence that Iberia Comprehensive’s stated reason for her separation was not legitimate; indeed,

  Roberson admits that she knows of no other employee who engaged in similar conduct who was

  not or would not be likewise terminated. [Doc. No. 27-1 ¶ 74]. Roberson cannot point to any non-

  disabled employee who was similarly situated, meaning they engaged in similar conduct, that was

  not terminated. Simply put, Roberson was not treated differently or adversely because of her

  disability; she was separated because her conduct was intolerable.

            For these reasons, Iberia Comprehensive is entitled to summary judgment on Roberson’s

  ADA and LEDL claims. The Court will next address Roberson’s FMLA interference and


                                                   26
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 27 of 37 PageID #: 680



  retaliation claims.

         C.      FMLA Claims

                 1.      Interference

         The FMLA makes it unlawful for an employer to interfere with, restrain, or deny the

  exercise, or attempt to exercise, of any right provided by the FMLA. 29 U.S.C. § 2615(a)(1).

         To establish a prima facie interference case, Roberson must show all of the following

  elements: (1) she was an eligible employee, (2) her employer was subject to the FMLA's

  requirements, (3) she was entitled to leave, (4) she gave proper notice of her intention to take

  FMLA leave, (5) her employer interfered with, restrained, or denied her the benefits to which she

  was entitled under the FMLA, and (6) she was prejudiced thereby. Jiles v. Wright Med. Tech.,

  Inc., 313 F.Supp.3d 822, 844 (S.D. Tex. 2018); Caldwell v. KHOU-TV, 850 F.3d 237, 245 (5th

  Cir. 2017); See Lanier v. Univ. of Texas Sw. Med. Ctr., 527 F. App'x 312, 316 (5th Cir. 2013);

  see also Cuellar v. Keppel Amfels, L.L.C., 731 F. 3d 342, 347 (5th Cir. 2013).

         The employee must point to evidence of prejudice. Jones v. Children’s Hosp., 58

  F.Supp.3d 656, 668-69 (E.D. La. 2014). Prejudice exists when an employee loses compensation

  or benefits by reason of the violation or suffers some loss in employment status. Id.at 669. An

  interference claim does not require a showing of discriminatory intent. Id.at 668.

         Requesting or being on FMLA “does not insulate Plaintiff from being lawfully

  terminated . . . .” Terry v. Promise Hosp. of Ascension, Inc., No. 13-128-SDD-RLB, 2014 WL

  4161581, at * 10-11 (M.D. La. Aug. 19, 2014). Indeed, there is an “important caveat” that “an

  employee who requests or takes protected leave under the FMLA is not entitled to any greater

  rights or benefits that he would be entitled to had he not requested or taken leave.” Id. quoting

  Maldonado v. Frio County, Tex., No. A.SA-02-CA1046XR, 2004 WL 1304951, at * 4 (W.D.


                                                   27
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 28 of 37 PageID #: 681



  Tex. June 1, 2004). “Therefore, an employer is entitled to dismiss an employee for any lawful

  reason at any time, whether before, during or after an employee requests or takes leave pursuant

  to the FMLA, as long as the employer does not discriminate or retaliate against the employee for

  requesting or taking such leave.” Id. “To limit an employer’s ability to terminate an employee

  for performance issues simply because the employee requested medical leave would vest the

  employee with greater rights and benefits than she would have enjoyed had she continued

  working without requesting such leave.” Id. (Emphasis in original.) Thus, simply because an

  employee requests medical leave, the employee is not entitled to be retained despite poor

  performance or violation of the employer’s policies. Id

         An employer may defeat a FMLA interference claim by proving that the right to FMLA

  leave was extinguished before the employer requested the leave. Ralser v. Winn Dixie Stores,

  Inc., No. 13-2799, 2015 WL 5321743 at * 9 (E.D. La. Sept. 11, 2015), citing Shirley v. Precision

  Castparts Corp., 726 F.3d 675, 682 (5th Cir. 2013). In Ralser, the court held the employer

  presented sufficient evidence to show that the Plaintiff’s right to FMLA was “no longer viable”

  because the employer made the decision to terminate him unrelated to his FMLA leave. Ralser,

  2015 WL 5321743, at * 10. Likewise, for the same reason, the Ralser court found the Defendant-

  employer was entitled to summary judgment on its mixed-motives defense, that is, it proved that

  it intended to terminate Plaintiff regardless of his request for FMLA leave. Ralser, 2015 WL

  5321743, at * 9.

         Iberia Comprehensive argues that it is entitled to judgment as a matter of law dismissing

  Roberson’s alleged December 2017 FMLA interference claim because the evidence clearly

  establishes that Roberson failed to give proper notice of her intention to take FMLA leave before

  she was terminated. Additionally, even if she had given proper notice, Iberia Comprehensive


                                                 28
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 29 of 37 PageID #: 682



  separated her not because she requested or would be entitled to a FMLA leave, but rather,

  because she expressed the intent to resign, and, even if she had not, her conduct violated Iberia

  Comprehensive’s conduct and discipline policies.

         However, Roberson responds in her opposition that she, in fact, made two requests for

  FMLA leave. First, in September of 2016, upon her return to work after being discharged from a

  mental institution, Roberson asserts that she spoke to Campbell concerning her desire to take

  FMLA leave, and that Campbell told her that if she took FMLA leave, she would be terminated

  because the facility could not function without someone in her position.

         Roberson asserts she requested leave a second time on December 16, 2017 when she sent

  the text message to Campbell stating she “will be on medical leave effective tomorrow.”

         The Court will address each alleged interference claim in order.

                         a.      September 2016 interference claim

         As indicated above, Roberson contends in her opposition that Campbell interfered with

  her FMLA rights in September 2016 when he allegedly discouraged her from taking FMLA

  leave, by telling her that, if she took FMLA leave, she would be terminated because the facility

  could not function without someone in her position.

         Iberia Comprehensive replies that Roberson’s FMLA claims are restricted to her inability

  to take FMLA protected leave in December 2017, as indicated by her amended Complaint [Doc.

  No. 7, ¶¶ 56-69]. Iberia Comprehensive asserts that, despite her arguments in her opposition,

  Roberson has not alleged and is not making a claim in this lawsuit that she was denied FMLA

  leave at any time before December 2017, and, in fact, the undisputed facts demonstrate that she

  took numerous leaves in 2015 and 2016, and, was restored to her job after each leave. [Doc. No.

  27-1, pp. 4-5, ¶¶ 11-14; p. 25, ¶ 76].


                                                  29
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 30 of 37 PageID #: 683



         Iberia Comprehensive additionally contends that Roberson’s attempts to create an issue

  of fact fail because Roberson had already been released to return to work by her primary care

  physician [Doc. 27-2, p. 2, ¶¶ 14, 17, 18.25], and she returned to work at the same salary. [Rec.

  Doc. 25-3, pp. 32, 38-39.]

         The Court does not construe Roberson’s amended Complaint as making an independent

  FMLA claim for the September 2016 interference when Campbell allegedly discouraged her

  from taking FMLA leave. Roberson’s amended Complaint in its “Facts” section states:

                                                       22.

                        In September of 2016, Plaintiff returned to work after being
                 discharged from a mental institution.

                                                       23.

                        Upon her return, Plaintiff spoke with the human resources
                 department (“HR”), as well as Mr. Campbell, concerning her desire
                 to take leave under the Family Medical Leave Act (“FMLA”)
                 because of her disability.

                                                       24.

                        However, Plaintiff was informed by Mr. Campbell that if she
                 took FMLA leave, she would be terminated because ICCH could not
                 function without someone in her position.


          Roberson’s amended Complaint in its FMLA section states:

                               FAMILY MEDICAL LEAVE ACT (“FMLA”)

                                                       56.

                        All foregoing allegations are incorporated herein by
                 reference.

                                                       57.

                       Defendant is an “employer,” and Plaintiff is a qualified
                 “employee” for purposes of FMLA, 29 U.S.C. § 2601, et seq.

                                                  30
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 31 of 37 PageID #: 684




                                                    58.

                    Plaintiff was employed by Defendant for over twelve (12)
              months, having worked at least 1,250 hours in the twelve (12)
              months before taking leave.

                                                    59.

                     Defendant employs at least fifty (50) employees within 75
              miles of Plaintiff’s worksite.

                                                    60.

                      Defendant violated the FMLA’s retaliation clause when
              Plaintiff attempted to take medical leave and Defendant refused to
              allow her to submit a medical leave authorization in violation of the
              FMLA.

                                                    61.

                     After Plaintiff’s hospitalization in 2017, Plaintiff attempted
              to take medical leave, as evidenced by her text message sent on
              December 16, 2017; however, she was not advised on her FMLA
              leave options, rather she was discharged from her employer.

                                                    62.

                       Upon information and belief, Defendant’s reasons for
              discharge are known to be false. Defendant is aware that Plaintiff
              did not resign, as Plaintiff’s text message merely stated she wished
              to talk about possible resignation.

                                                    63.

                      Defendant also violated the FMLA’s interference clause
              when Defendant interfered with and denied Plaintiff’s exercise of
              her rights under the FMLA.

                                                    64.

                     Plaintiff was entitled to leave under the FMLA based on her
              serious health condition that made her unable to perform her job
              with Defendant at that time.

                                                    65.

                                               31
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 32 of 37 PageID #: 685




                        Plaintiff gave proper notice of her intention to take FMLA
                 leave when she sent a text message to Mr. Campbell in December of
                 2017.

                                                      66.

                        Mr. Campbell was also made aware of Plaintiff’s initial
                 medical diagnosis in 2016, as well as through his communication
                 with Plaintiff’s family.

                                                      67.

                         Defendant willfully interfered with and denied Plaintiff’s
                 benefits to which she is entitled under the FMLA by terminating
                 Plaintiff’s employment despite her request for medical leave.

                                                      68.

                        Plaintiff has been prejudiced by Defendant’s actions of
                 terminating Plaintiff’s employment because Plaintiff’s income has
                 dramatically decreased since seeking new employment after her
                 termination.

                                                      69.

                      Plaintiff is entitled to damages from Defendants under the
                 FMLA, including:

                        a. back pay, including wages and salary, overtime, and
                        benefits;
                        b. front pay;
                        c. economic and other compensatory damages;
                        d. liquidated damages;
                        e. pre-judgment interest;
                        f. costs; and
                        g. attorney’s fees

  [Doc. No. 7]

         At most, it is arguable that ¶ 60 could possibly be construed as background for her

  December 2017 claim or as making a claim that Iberia Comprehensive retaliated against her by

  terminating her in December 2017 because she asked for FMLA leave in September 2016, and


                                                 32
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 33 of 37 PageID #: 686



  the Court will address that contention below in the retaliation section of the Ruling. However,

  Roberson’s amended Complaint cannot be construed as making an independent claim for Iberia

  Comprehensive’s alleged interference with her FMLA rights in September 2016.

         Nevertheless, even assuming arguendo that her amended Complaint could be construed

  as making an independent claim for interference arising from the alleged September 2016

  incident, the Court finds that Roberson has not established a prima facie case because she has not

  shown how she was prejudiced. Her complaint only alleges that she was prejudiced by any

  FMLA violations by the termination of her employment in December 2017 [¶ 68]. She had

  already been released by her doctor, and she did not suffer a demotion or a decrease in pay.

  Prejudice exists when an employee loses compensation or benefits by reason of the violation or

  suffers some loss in employment status. Jones, 58 F. Supp 3d. at 669

         Therefore, any independent FMLA claim Roberson may be making for the alleged

  September 2016 interference of her FMLA rights has no merit. The Court will next address her

  December 2017 interference claim.

                        b.      December 2017 interference claim

         Roberson contends that she had a viable right to FMLA leave when she sent a text

  message to Campbell on Saturday, December 16, 2017, stating she “will be on medical leave

  effective tomorrow.” She states that, despite the text message, Campbell terminated her, thereby

  interfering with her FMLA rights.

         Iberia Comprehensive responds first that Roberson cannot establish a prima facie case of

  interference because she did not appropriately request FMLA leave prior to her separation.

  Roberson does not dispute that Campbell failed to receive her text requesting leave because he

  had blocked her after her string of abusive texts; therefore, she was terminated before Campbell


                                                  33
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 34 of 37 PageID #: 687



  knew of any such request.

         Secondly, Iberia Comprehensive contends that, even assuming Roberson can establish a

  prima facie case under the FMLA and, further, assuming Roberson appropriately requested

  FMLA leave prior to her separation, the evidence nevertheless clearly establishes Iberia

  Comprehensive separated her not because she requested or would be entitled to a FMLA leave,

  but rather, because her conduct violated Iberia Comprehensive’s conduct and discipline policies.

  In other words, even if she had requested and received FMLA protected leave, she would have

  still been terminated, and her FMLA leave would not insulate her from that adverse action. Once

  Iberia Comprehensive made the decision to terminate Roberson because of her conduct, her

  FMLA rights were extinguished. Thus, according to Iberia Comprehensive, Roberson cannot

  maintain a FMLA interference claim against it because Iberia Comprehensive had a legitimate,

  nondiscriminatory reason unassociated with the FMLA to terminate her.

         The Court finds that Roberson has failed to establish a prima facie case of interference

  because she cannot establish that she gave proper notice of her intention to take FMLA leave.

  She admits she has no proof that her text was delivered, and she does not dispute that Campbell

  had blocked her abusive texts and did not know about the text until it was shown to him during

  this litigation. Her statement in argument that she assumes Campbell received the text because

  he received the texts which she sent the day before, which was prior to his blocking her, is not

  summary judgment evidence sufficient to establish a genuine issue of material fact.

         Additionally, the Court finds that, even if Roberson could establish a prima facie case of

  interference with regard to the December 2017 incident, Iberia Comprehensive has established

  that it had a legitimate, non-discriminatory reason to terminate her. Iberia Comprehensive

  terminated her not because she requested or would be entitled to a FMLA leave, but rather,


                                                  34
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 35 of 37 PageID #: 688



  because her conduct violated Iberia Comprehensive’s conduct and discipline policies.

         Roberson has failed to carry her burden of showing pretext. Accordingly, Iberia

  Comprehensive is entitled to summary judgment on Roberson’s FMLA interference claims.

                 2.      Retaliation

         The FMLA also “prohibits an employer from discriminating or retaliating against an

  employee . . . for having exercised or attempted to exercise FMLA rights.” 29 C.F.R.

  §825.220(c). An employer is further prohibited from discharging or in any other way

  discriminating against any person . . . for opposing or complaining about any unlawful practice

  under the [FMLA].” 29 C.F.R. §825.220(a)(2).

         An FMLA retaliation claim requires the employee to set out a prima facie case of

  retaliation that: (1) she engaged in protected activity; (2) the employer took a materially adverse

  action against her; and (3) a causal link exists between her protected activity and the adverse

  action. Rideau, 381 F.Supp.3d at 709, citing Wheat v. Florida Parish Juvenile Justice Comm'n,

  811 F.3d 702, 705 (5th Cir. 2016). If this showing is made, the burden then shifts to the employer

  to proffer a legitimate, non-retaliatory reason for the employment decision; once made, to

  succeed, the employee must then rebut the employer’s reason by showing either the reason is

  pretext for discrimination or the employer has a retaliatory motive in addition to a legitimate

  reason, or mixed motives. Richardson v. Monitronics Int’l, Inc., 434 F.3d 327, 333 (5th Cir.

  2005). If the employee establishes mixed motives, an employer still may prevail by showing it

  would have conducted the same employment action regardless of the discriminatory motivation.

  Id.

         Iberia Comprehensive contends that Roberson’s FMLA retaliation claim fails for the

  same reason as her FMLA interference claim and her ADA claim. Even assuming Roberson can


                                                  35
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 36 of 37 PageID #: 689



  establish a prima facie case under the FMLA and, further, assuming Roberson appropriately

  requested FMLA leave prior to her separation, the evidence clearly establishes Iberia

  Comprehensive separated her not because she requested or would be entitled to a FMLA leave,

  but rather, because Campbell believed she had resigned and that, even if she had not, her conduct

  violated Iberia Comprehensive’s conduct and discipline policies. In other words, even if she had

  requested and received FMLA protected leave, she would have still been terminated, and her

  FMLA leave would not insulate her from that adverse action.

          To establish pretext, Roberson responds that Campbell discouraged her from taking

  FMLA leave in September 2016, and that only one business day passed between Roberson’s

  request for medical leave on December 16, 2017, and her termination on December 19, 2017.

  She argues that this shows temporal proximity. However, once again, her argument that

  Campbell received the text wherein she stated her intention to take medical leave is not

  supported by any evidence, other than her assumption that he received it, even though she admits

  he had blocked her due to her prior abusive texts.

          The Fifth Circuit finds temporal proximity relevant at the pretext stage but “temporal

  proximity alone cannot create a fact issue of pretext for purposes of summary judgment.” Ralser,

  2015 WL 5321743, at *7. Inconsistencies in an employer’s documentation and a suggestion of

  gross negligence or dishonesty can support a finding of pretext. Id.at *7. Ultimately, “the

  combination of suspicious timing with other significant evidence of pretext, can be sufficient to

  survive summary judgment.” Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398. 409 (5th

  Cir.1999). The Fifth Circuit will reverse summary judgement if a reasonable jury could conclude

  that the employer fired the plaintiff in retaliation for her protected activity. Id. at 410.

          Here, Roberson has offered no inconsistencies in her employer’s documentation, no


                                                     36
Case 6:19-cv-00067-TAD-CBW Document 29 Filed 04/21/20 Page 37 of 37 PageID #: 690



  suggestion of gross negligence or dishonesty, and no other significant evidence of pretext. Her

  allegation that Campbell discouraged her from taking FMLA leave in September 2016, has no

  temporal proximity to her termination in December 2017. Further, whether she was dissuaded

  from taking additional leave in 2016 does not relate to whether she was entitled to take leave in

  December 2017.

          As the undisputed facts demonstrate, Campbell did not receive Roberson’s request for

  FMLA before he made the decision to terminate her, he did not know she was hospitalized at the

  time he accepted her resignation [Doc. No. 27-1, p. 22], and, Roberson would not have been

  entitled to FMLA leave in December 2017 because the decision had already been made to either

  accept her resignation per her text, or, alternatively, terminate her based on her inappropriate

  conduct that violated Iberia Comprehensive’s policy.

          Accordingly, she has not carried her burden of establishing pretext, and Iberia

  Comprehensive is entitled to summary judgment on Roberson’s FMLA retaliation claim as well.

  III.    CONCLUSION

          For the reasons set forth above, Iberia Comprehensive’s Motion for Summary Judgment

  [Doc. No. 25] is GRANTED. Roberson’s claims are DISMISSED WITH PREJUDICE in their

  entirety.

          MONROE, LOUISIANA, this 21st day of April, 2020.



                                                        ___________________________________
                                                         TERRY A. DOUGHTY
                                                         UNITED STATES DISTRICT JUDGE




                                                   37
